CDQ`|CDCDAUN-\

NNNI\)NNNNN_\_\.A_\_\_\_\_\_;A
m`|@UiwadO@@`lO(deN-\O

UN|TED STATES DlSTRlCT COURT

DlSTRlCT OF NEVADA
GREGORY LEONARD. Case No. 2:03-cv-01293-RCJ-NJK
Petitioner, ORDER
v.
lSlDRO BACA,1 et al.,
Respondents.

 

This capital habeas corpus action was stayed on August 30, 2007, pending the
petitioner's exhaustion of claims in state court. ECF No. 74. On August 14, 2018, the
petitioner, Gregory Leonard, filed a motion to vacate the state and reopen these
proceedings ECF No. 108. ln that motion, Leonard states that the state-court
proceedings have concluded. The court will grant Leonard's motion to vacate the stay
and will set a schedule for further litigation of this action.

lt is therefore ordered that petitioner's Motion to Vacate Stay and Reopen
Federa| Habeas Corpus Proceedings (ECF No. 108) is granted. The stay of this action
is lifted.

lt is further ordered that the following schedule shall govern the further litigation

of this action:

 

1 Because petitioner is now housed at the Northern Nevada Correctional Center, the warden of that facility is
substituted for Timothy Filson as a respondent.

 

LQQ`|CDU'|J>»C»)N-¥

NNNNNNNNN-\-\-\-\-\-\-\_\_s_\
w`|d>U'iAwN-\O©®\l®v'l-hwl\)-*O

1. Amended Petition. lf necessary, petitioner shall tile and serve a second
amended petition for writ of habeas corpus within 60 days after entry of this order. The
second amended petition shall specifically state whether each ground for relief has
been exhausted in state court; for each claim that has been exhausted in state court,
the second amended petition shall state how, when, and where that occurred. lf
petitioner determines that a second amended petition need not be filed, then, within 60
days after entry of this order, petitioner shall file and serve a statement to that effect

2. Response to Petition. Respondents shall have 60 days following service of
the second amended petition to file and serve an answer or other response to the
second amended petition. lf petitioner does not Hle a second amended petition,
respondents shall have 60 days following the due-date for the second amended petition
to file and serve an answer or other response to petitioner's first amended petition (ECF
No. 57).

3. Reply and Response to Reply. Petitioner shall have 45 days following
service of an answer to file and serve a reply. Respondents shall thereafter have 30
days following service of a reply to file and serve a response to the reply.

4. Briefing of Motion to Dismiss. lf respondents file a motion to dismiss,
petitioner shall have 60 days following service of the motion to file and serve a response
to the motion, Respondents shall thereafter have 30 days following service of the
response to me and serve a reply.

5. Discovery. lf petitioner wishes to move for leave to conduct discovery,
petitioner shall file and serve such motion concurrently with, but separate from, the
response to respondents' motion to dismiss or the reply to respondents' answer. Any
motion for leave to conduct discovery filed by petitioner before that time may be
considered premature, and may be denied, without prejudice, on that basis.
Respondents shall file and serve a response to any such motion concurrently with, but

separate from, their reply in support of their motion to dismiss or their response to

 

O@`|C)Ch-§())N-\

NNNNNNNNN_\_;_\_\_`_\_\_\A_\
w`|C)UI-|>UN-\O©®NCDCDAUNAO

petitioner's reply. Thereafter, petitioner shall have 20 days to file and serve a reply in
support of the motion for leave to conduct discovery.

6. Evidentiary Hearing. lf petitioner wishes to request an evidentiary hearing,
petitioner shall file and serve a motion for an evidentiary hearing concurrently with, but
separate from, the response to respondents' motion to dismiss or the reply to
respondents’ answer. Any motion for an evidentiary hearing filed by petitioner before
that time may be considered premature, and may be denied, without prejudice, on that
basis. The motion for an evidentiary hearing must speci&cally address why an
evidentiary hearing is required and must meet the requirements of 28 U.S.C. § 2254(e).
The motion must state whether an evidentiary hearing was held in state court, and, if so,
state where the transcript is located in the record. |f petitioner files a motion for an
evidentiary hearing, respondents shall file and serve a response to that motion
concurrently with, but separate from, their reply in support of their motion to dismiss or
their response to petitioner's reply. Thereafter, petitioner shall have 20 days to file and
serve a reply in support of the motion for an evidentiary hearing.

lT lS SO ORDERED.
DATED TH|S 24th lay of October, 2018.

  
    

uNiT D sTA'TEs

 

